Citation Nr: 1616285	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his spouse appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran is not shown to have chronic fatigue syndrome.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in service nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A standard January 2011 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examination in October 2102.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 




II.  Analysis

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran has claimed that he has chronic fatigue syndrome as due to a Gulf War illness.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a compensable degree not later than December 31, 2016.  38 U.S.C.A. §  1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served on active service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e).  A "qualifying chronic disability" includes:  (A) an undiagnosed illness, (B) the following medically unexplained chronic multi-symptom illnesses:  chronic fatigue syndrome, fibromyalgia and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, nonmedical indicators that are capable of independent verification.  Such signs or symptoms include fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2) (5).  

Initially the Board notes that the Veteran has a Southwest Asia Service Medal with Bronze Star.  Thus, his service in the Southwest Asia theater of operations is conceded.

The Veteran argues he has chronic fatigue syndrome related to his service in the Persian Gulf.  At the February 2016 Board hearing, although admitting that he does not have a firm diagnosis of chronic fatigue syndrome, the Veteran contended that he has symptoms that are consistent with a diagnosis of chronic fatigue syndrome.  The Veteran and his spouse testified that his symptoms started about seven years ago and gradually worsened in intensity and frequency.  They testified he has episodes when he has days that he gets very weak and fatigued, is in pain (his "bones hurt"), and has difficulty getting out of bed.  These occur especially after he has done some type of physical activity such as working at his job or moving furniture around the house.  These episodes can last a few days before he recovers enough to resume his regular activities.  

The Veteran further testified that he is service-connected for fibromyalgia and irritable bowel syndrome and that he also had chronic fatigue syndrome as part of a Gulf War syndrome illness.  The Veteran's representative, referring to a WebMD article on what distinguishes chronic fatigue syndrome from fibromyalgia, elicited testimony from the Veteran and his spouse that he has the following criteria specific to chronic fatigue syndrome and separate from fibromyalgia:  extreme fatigue for at least six months that cannot be explained by medical tests, forgetting things or having a hard time focusing, feeling tired even after sleeping, muscle pain or aches in joints without swelling or redness, feeling discomfort or out of sorts for more than 24 hours after being active, headaches of a new type, pattern or strength, tender lymph nodes and sore throat.  

The Veteran has not argued, and the record does not show, any symptoms of chronic fatigue during service.  It is not clear when the Veteran last served in the Southwest Asia theater of operations, but he was discharged from active service in June 1996.  Effective June 24, 2003, service connection for irritable bowel syndrome was established as presumptively related to the Veteran's Southwest Asia service.

The Board notes that the Veteran has previously sought service connection for fibromyalgia, but was denied because he does not have a diagnosis.  In November 2010, the Veteran filed a new claim for service connection for fibromyalgia as well as chronic fatigue syndrome claiming that he had been diagnosed with these conditions at the VA clinic.  The RO initially denied his claims in a March 2012 rating decision because the Veteran failed to report for a scheduled VA examination.  However, in his August 2012 Notice of Disagreement, the Veteran explained that he did not received timely notice of the examination appointment.  Consequently, the VA examination was rescheduled in October 2012, which the Veteran attended.  Based upon that examination, the RO issued a rating decision in September 2013 granting service connection for myofascial pain syndrome as secondary to service-connected irritable bowel syndrome.  In doing so, the RO stated that this satisfied the Veteran's claim for service connection for fibromyalgia as the VA examiner stated that he did not meet the current criteria for a diagnosis of fibromyalgia but rather a diagnosis of myofascial pain syndrome related to his irritable bowel syndrome seemed more appropriate as his pain was mostly in his back and abdomen.  The Board notes that the RO rated this disability by analogy to fibromyalgia and evaluated it as 40 percent disabling, the maximum permitted under the rating criteria.

Post service treatment records show an initial diagnosis of irritable bowel syndrome in January 2000.  The Veteran started treating at VA for his irritable bowel syndrome in July 2002.  Initially, the Veteran complained only of cramping and pain with diarrhea and bowel movement after every meal.  His complaints of abdominal pain increased until he complained of pain so severe he could not move when it occurred and sleeping poorly.  Despite his complaints of severe pain, it was still thought he most likely had irritable bowel syndrome with diarrhea.  See May 22, 2004 GI Evaluation.  The Veteran was referred for pain management, and he was assessed to have myofascial pain syndrome.  See September 17, 2004 Pain Clinic New Patient Note.  He was treated with trigger point injections with some relief.  Thereafter the Veteran continued to be followed up by the GI and Pain Clinics with no change in diagnoses.  

In November 2006, the Veteran's primary care was transferred to another provider who, after an initial evaluation, noted he had diffuse musculoskeletal pain and suspected fibromyalgia.  He referred the Veteran to Rheumatology.  The Veteran underwent consultation with Rheumatology in July 2007.  The Veteran was assessed to have chronic abdominal pain and myalgias with no findings to support an inflammatory process or myositis.  In regard to fibromyalgia, he was noted not to meet ACR criteria for this diagnosis.  Rather his skeletal pain syndrome was classified as a myofascial pain syndrome. 

In December 2009, however, the Veteran underwent another Rheumatology consultation and this time he was diagnosed to have fibromyalgia associated with chronic diarrhea.

As noted above, the Veteran underwent a VA examination in October 2012.  The Veteran reported a history of diarrhea and chronic abdominal pain which keeps him awake at night resulting in decreased sleep (approximately three to four hours of sleep per night).  He reported taking Vicodin, Meclizine, Dicyclomine, and Flexeril for his abdominal pain.  He also brought in a tube of Voltaren Gel that he stated he got from a friend to use on his arms and abdomen to help with his pain.  The examiner then set forth in detail his review of the pertinent medical records to include the contradictory diagnoses for fibromyalgia.   The examiner found that, despite the diagnosis of fibromyalgia in December 2009, the Veteran did not meet the current criteria for a diagnosis of fibromyalgia.

Specifically in regard to chronic fatigue syndrome, the examiner reported that the Veteran noted he was diagnosed with chronic fatigue syndrome by his gastroenterologist sometime in 2004 but no such diagnosis was found in the examiner's review of the medical records.  The Veteran described that he feels tired all the time and he has body aches in the morning, he has stiffness, and, after working, he feels like he has been hit by a Mack Truck.  He notes that his symptoms of fatigue started gradually and has progressively worsened over time.  

After reviewing the medical records and examining the Veteran, the examiner concluded that the Veteran does not fit the diagnostic criteria set by the American College of Rheumatology for a diagnosis of chronic fatigue syndrome.  The examiner noted that the Veteran does not have now, nor has he ever had, a diagnosis of chronic fatigue syndrome or any findings, signs and symptoms attributable to chronic fatigue syndrome.  The examiner opined that, although the Veteran complains of fatigue, he only gets about three to four hours of sleep per night and that he awakens at night due to abdominal pain/cramping that affects his ability to sleep, which is more likely than not the cause for his fatigue.  In addition, the examiner opined that the Veteran's pain localized to his arms, trapezius and lower back is also due to his lack of sleep due to his abdominal pain as it is well known that a lack of restful sleep will lead to fatigue and can cause pain to the back, shoulders and overall musculature as the Veteran is unable to get restful restorative sleep due to the symptoms of his irritable bowel syndrome.  Finally, the examiner opined that the most appropriate diagnosis for the Veteran's pain was myofascial pain syndrome rather than fibromyalgia or chronic fatigue syndrome, and that this was most likely secondary to the Veteran's irritable bowel syndrome.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The evidence shows, and the Veteran admits, that he does not have a diagnosis of chronic fatigue syndrome.  Inasmuch as there has been no demonstration of a diagnosis of chronic fatigue syndrome, the claim for service connection must be denied.

Furthermore, insofar as the Veteran has alleged specific symptoms that he relates to chronic fatigue syndrome, most of those symptoms have already been associated with his service-connected disabilities of irritable bowel syndrome and myofascial pain syndrome.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Moreover, both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  Thus, such symptoms cannot be the bases of grant of service connection.  As for any other symptoms not associated with already service-connected disabilities, there is no allegation or evidence linking those symptoms with the Veteran's military service.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that service connection for chronic fatigue syndrome is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


